Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This initial office action is based on the application filed on November 6th, 2020, which claims 1-20 have been presented for examination.

Status of Claim
2.	Claims 1-20 are pending in the application and have been examined below, of which, claims 1, 12 and 18 are presented in independent form.

Priority
3.	This application is a 371 of PCT/US2018/047249 filed on 08/21/2018 which claims benefit of 62/667,959 filed on 05/07/2018.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes

				
Abstract Objection
6.	This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 12 recites “one or more non-transitory computer-readable media” that collectively store: a computer application without reciting sufficient hardware support.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 4, 7, 10, 12-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US Pub. No. 2019/0114151 A1 – herein after Jacobs) in view of Nicole Gibson (Anticipatory Product Development Using Design Suggestions, 2017 – herein after Gibson).

Regarding claim 1. 
Jacobs discloses 
A mobile computing device (client device – See Fig. 4 block 104 and Fig. 7), comprising: 
one or more processors (a processing system 707); and 
one or more non-transitory computer-readable media (memory storage 712 and Fig. 7) that collectively store: a computer application (application 120 – See Fig. 4); and 
a machine intelligence software development kit (The software development kit 118 in this example also includes software development tools 202 to cause a machine learning module 124, and associated model 126, to be embedded as part of the application 120 – See paragraph [0037]) configured to: 
store one or more machine-learned models and a machine learning library (received via interaction with the software development kit 118 to select the machine learning module 124 included as part of the software development kit (block 304) from a plurality of options of machine learning modules 124– See paragraphs [0035-0037]); 
communicate with the computer application using an application programming interface to receive input data from the computer application (Through interaction with the software development kit 118, the service provider system 106 may specify APIs for inclusion as part of the application 120– See paragraph [0025]); 
implement the one or more machine-learned models [and machine learning library] on-device to produce an inference based at least in part on the input data (train a model embedded as part of application using machine learning and output the received at least one item of digital content within the context of the application by the client device – See Fig. 6 and paragraphs [0036-0037]); and 
communicate with the computer application using the application programming interface to provide the inference to the computer application (output the received at least one item of digital content within the context of the application by the client device – See Fig. 6 – software development tools included API module – See Fig. 2).

Gibson discloses 
implement the one or more machine-learned models and machine learning library on-device to produce an inference based at least in part on the input data (Input data provided to the machined-learned model – See page 4.  Computing devices can perform graph processing techniques or other machine learning techniques using one or more machine learning platforms, frameworks, and/or libraries, such as, for example, TensorFlow, Caffe/Caffe2, Theano, Torch/PyTorch, MXnet, CNTK, etc. – See page 23.  a computing device can include a number of applications and one or more of such applications can contain its own respective machine learning library and machine-learned model(s) – See page 29).
Gibson also discloses
communicate with the computer application using the application programming interface to provide the inference to the computer application (Suggest solution to user based on design solution data – See Fig. 6, each application can communicate with the central intelligence layer using an API for input and output. The output data can include one or more predictions. Predictions can also be referred to as inferences – See pages 6 and 29).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gibson’s teaching into Jacobs’ invention because 

Regarding claim 2, the mobile computing device of claim 1, 
Jacobs discloses 
wherein the machine intelligence software development kit is included in and forms a part of the computer application (The software development kit 118 in this example also includes software development tools 202 to cause a machine learning module 124, and associated model 126, to be embedded as part of the application 120 See paragraphs [0035-0037]).  

Regarding claim 4, the mobile computing device of claim 2, 
Jacobs discloses 
wherein the machine intelligence software development kit runs within an application process associated with the computer application (the software development kit 118 includes a machine learning module 124 that is configured to train and use a model 126 as part of machine learning within a context of execution of the application 120, e.g., by the client device 104– See paragraphs [0003, 0026 and 0035]).

Regarding claim 7, the mobile computing device of claim 1,  
Jacobs discloses 
wherein the machine intelligence software development kit is included in a first party support application that is separate from the computer application (The software development kit 118 includes a set of tools that is usable by the service provider system 106 – See paragraph [0025] and Fig. 1).

Regarding claim 10, the mobile computing device of claim 1, 
Jacobs discloses 
wherein the machine intelligence software development kit is configured perform on-device performance monitoring of the one or more machine-learned models (the machine learning module 124 is embedded as part of the application 120 to personalize access to digital content locally as part of execution of the application 120.  This personalized access is based on monitored user interaction with the application 120 that is used to train the model 126 within the application 120 – See paragraph [0032]).

Regarding claim 12. 
Jacobs discloses 
One or more non-transitory computer-readable media that collectively store: 
a computer application (application in Fig. 1 and application 120 in Fig. 4), wherein the computer application comprises a machine intelligence software development kit that is included in and forms a part on the computer application (machine learning module and SDK in Fig. 1 and Fig. 4), and wherein the machine intelligence software development kit is configured to (SDK/model – See Fig. 1 and Fig. 4):
communicate with the computer application using an application programming interface to receive input data from the computer application (a UI module configured to output a user interface as a visual editor via which user inputs are received to write source code, an API module configured to interact and select from a library of APIs – See paragraphs [0016, 0025, 0036]); 
implement one or more machine-learned models (the machine learning module configured to train a model using machine learning based on user interaction – See Fig. 3 and Fig. 6) [and machine learning library] on-device to produce an inference based at least in part on the input data (output the received at least one item of digital content within the context of the application by the client device – See Fig. 6); and 
communicate with the computer application using the application programming interface to provide the inference to the computer application  (output the received at least one item of digital content within the context of the application by the client device – See Fig. 6 – software development tools included API module – See Fig. 2).
Jacobs discloses a type of machine learning functionality and thus may be selected based on a type of functionality that is desired for inclusion as part of the application 120 – See paragraph [0037].  Jacobs does not disclose machine learning software library.
Gibson discloses 
implement one or more machine-learned models and machine learning library on-device to produce an inference based at least in part on the input data (Input data provided to the machined-learned model – See page 4.  Computing devices can perform graph processing techniques or other machine learning techniques using one or more machine learning platforms, frameworks, and/or libraries, such as, for example, TensorFlow, Caffe/Caffe2, Theano, Torch/PyTorch, MXnet, CNTK, etc. – See page 23.  a computing device can include a number of applications and one or more of such applications can contain its own respective machine learning library and machine-learned model(s) – See page 29).
Gibson also discloses
communicate with the computer application using the application programming interface to provide the inference to the computer application (Suggest solution to user based on design solution data – See Fig. 6.  Each application can communicate with the central intelligence layer (and model(s) stored therein) using an application programming interface (API) – See page 29).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gibson’s teaching into Jacobs’ invention because incorporating Gibson’s teaching would enhance Jacobs to enable to perform other machine learning techniques using one or more machine learning libraries as suggested by Gibson (page 23).

Regarding claim 13, recites the same limitations as rejected claim 3 above.
Regarding claim 14, the one or more non-transitory computer-readable media of claim 12,  
Gibson discloses
wherein the one or more machine-learned models comprise one or more first party machine-learned models (The machine-learned model can be or include one or more of various different types of machine-learned models – See page 6).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gibson’s teaching into Jacobs’ invention because incorporating Gibson’s teaching would enhance Jacob to enable to perform various types of classification based on the input data as suggested by Gibson (page 7).

Regarding claim 15, recites the same limitations as rejected claim 4 above.
Regarding claim 17, recites the same limitations as rejected claim 6 above.

Regarding claim 18. 
Jacobs discloses 
A computer-implemented method comprising: 
receiving, by a machine intelligence software development kit included in a computer application stored by a mobile computing device (Fig. 1, software development kit 118 and Fig. 1 and Fig. 2 and Fig. 4); input data from the computer application via an application programming interface (a UI module configured to output a user interface as a visual editor via which user inputs are received to write source code, an API module configured to interact and select from a library of APIs– 
in response to receipt of the input data, causing, by the machine intelligence software development kit (The software development kit 118 in this example also includes software development tools 202 to cause a machine learning module 124, and associated model 126, to be embedded as part of the application 120.  A user input, for instance, may be received via interaction with the software development kit 118 to select the machine learning module 124 included as part of the software development kit (block 304) from a plurality of options of machine learning modules 124 – See paragraphs [0036-0037]), implementation of one or more machine-learned models on the mobile computing device [via a machine learning library] (Each of the machine learning modules 124, for instance, may correspond to a type of machine learning functionality and thus may be selected based on a type of functionality that is desired for inclusion as part of the application 120– See paragraphs [0036-0037]) to produce an inference based at least in part on the input data (output the received at least one item of digital content within the context of the application by the client device – See Fig. 6); and 
providing, by the machine intelligence software development kit, the inference to the computer application via the application programming interface (output the received at least one item of digital content within the context of the application by the client device – See Fig. 6 – software development tools included API module – See Fig. 2).

Gibson discloses 
implementation of one or more machine-learned models on the mobile computing device via a machine learning library to produce an inference based at least in part on the input data (Input data provided to the machined-learned model – See page 4.  Computing devices can perform graph processing techniques or other machine learning techniques using one or more machine learning platforms, frameworks, and/or libraries, such as, for example, TensorFlow, Caffe/Caffe2, Theano, Torch/PyTorch, MXnet, CNTK, etc. – See page 23.  a computing device can include a number of applications and one or more of such applications can contain its own respective machine learning library and machine-learned model(s) – See page 29).
Gibson also discloses
providing, by the machine intelligence software development kit, the inference to the computer application via the application programming interface (Suggest solution to user based on design solution data – See Fig. 6.  Each application can communicate with the central intelligence layer (and model(s) stored therein) using an application programming interface (API) – See page 29).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gibson’s teaching into Jacobs’ invention because incorporating Gibson’s teaching would enhance Jacob to enable to perform other 

Regarding claim 19, the computer-implemented method of claim 18, 
Gibsons discloses 
wherein causing, by the machine intelligence software development kit implementation of the one or more machine- learned models on the mobile computing device via the machine learning library comprises (Input data provided to the machined-learned model – See page 4.  Computing devices can perform graph processing techniques or other machine learning techniques using one or more machine learning platforms, frameworks, and/or libraries, such as, for example, TensorFlow, Caffe/Caffe2, Theano, Torch/PyTorch, MXnet, CNTK, etc. – See page 23.  a computing device can include a number of applications and one or more of such applications can contain its own respective machine learning library and machine-learned model(s) – See page 29)97WO 2019/216938PCT/US2018/047249 implementing, by the machine intelligence software development kit, the one or more machine-learned models using the machine learning library (the machine-learned model can be or include one or more of various different types of machine-learned models – See page 10).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gibson’s teaching into Jacobs’ invention because incorporating Gibson’s teaching would enhance Jacobs to enable to perform other machine learning techniques using one or more machine learning platforms, frameworks, and/or libraries as suggested by Gibson (page 23).

Regarding claim 20, the computer-implemented method of claim 18, 
Jacobs discloses 
wherein causing, by the machine intelligence software development kit, implementation of the one or more machine- learned models on the mobile computing device via the machine learning library comprises performing, by the machine intelligence software development kit (Software development kit – See Fig. 1 and paragraphs [0016, 0025, 0036].
Jacobs does not disclose
 a call to a first party support application that is separate from the computer application such that the first party support application implements the one or more machine-learned models using the machine learning library.
Gibson discloses 
a call to a first party support application that is separate from the computer application such that the first party support application implements the one or more machine-learned models using the machine learning library (a computing device can include a number of applications and one or more of such applications can contain its own respective machine learning library and machine-learned model(s) – See pages 23 and 29).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gibson’s teaching into Jacobs’ invention because incorporating Gibson’s teaching would enhance Jacobs to enable to take the predictions .

9.	Claims 3, 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs and Gibson as applied to claims 2 and 1 respectively above, and further in view of He et al. (US Pub. No. 2019/0086988 A1 – herein after He).

Regarding claim 3, the mobile computing device of claim 2,  
He discloses 
wherein the one or more machine- learned models comprise one or more custom machine-learned models received by the mobile computing device from a cloud-based model training and storage system (Machine learning enables computer devices, such as wireless communication devices, to make decisions or predictions based on user or device data without requiring the user's active participation.  The wireless communication device may include multiple machine learning capabilities/services.  As more machine learning capabilities are added to the device, the total storage space taken up by the native libraries may increase at a large pace – See paragraphs [0001 and 0021], the one or more custom machine-learned models having been trained by the cloud-based model training and storage system based at least in part on custom data associated with the computer application (machine learning modules 350 may include machine learning modules for particular applications.  For example, a first machine learning module may be trained to perform behavior classification, a second machine learning module may be trained to 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use He’s teaching into Jacobs’ and Gibson’s inventions because incorporating He’s teaching would enhance Jacobs and Gibson to enable to collect user data the performs by a machine learning system as suggested by He (paragraphs [0025-0028]). 
 
Regrading claim 6, the mobile computing device of claim 2, 
He discloses 
wherein the machine intelligence software development kit is configured to download the one or more machine-learned models at a runtime of the computer application (A "machine learning process," as the phrase is used herein, may refer to a process performed without requiring user interaction using a trained classifier to determine a decision, prediction, and/or inference for a particular application or process running on a wireless communication device and/or a machine learning system – See paragraphs [0032].  if a particular machine learning module is improved based on the user's data, the improved model may be downloaded and installed on the wireless communication device --- See paragraph [0029]).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use He’s teaching into Jacobs’ and Gibson’s inventions because incorporating He’s teaching would enhance Jacobs and Gibson to 

Regarding claim 8, the mobile computing device of claim 1, 
He discloses 
wherein the machine intelligence software development kit is configured perform on-device data logging (Figs. 6A-6D) and on-device model training (run machine learning locally – See Fig. 8).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use He’s teaching into Jacobs’ and Gibson’s inventions because incorporating He’s teaching would enhance Jacobs and Gibson to enable to record the functionalities of the machine learning module the included in machine learning modules options as suggested by He (paragraph [0062]).

Regarding claim 9, the mobile computing device of claim 8, 
 He discloses 
wherein the machine intelligence software development kit is configured perform the on-device model training according to a set of customized scheduling rules associated with the computer application (select machine learning model based on the determined device status, select data inputs based on the determine device status, select frequency of data acquisition and schedule machine learning process – See Fig. 8).  
.

10.	Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs and Gibson as applied to claims 2 and 12 respectively above, and further in view of Zeiler et al. (US Pub. No. 2018/0089591 A1 – herein after Zeiler).

Regarding claim 5, the mobile computing device of claim 2,  
Jacobs discloses 
wherein the machine intelligence software development kit is further configured to (software development kit 118– See Fig. 1): 94WO 2019/216938PCT/US2018/047249 
Jacobs does not disclose
without requiring a reinstallation of the computer application:
receive an updated version of at least one of the one or more machine-learned models from a cloud-based storage system; 
receive an updated version of at least one of the one or more machine-learned models from a cloud-based storage system;
receive an updated version of at least one of the one or more machine-learned models from a cloud-based storage system;
Zeiler discloses 
without requiring a reinstallation of the computer application (the same software application but changing machine learning models – See fig. 7): 
receive an updated version of at least one of the one or more machine-learned models from a cloud-based storage system (second ML model – See fig. 7); 
replace an existing version of the at least one of the one or more machine- learned models with the updated version of the at least one of the one or more machine- learned models (replace for the software application, the first ML model instance with the second ML model instance – See Fig. 7);
after replacing the existing version with the updated version, implement the updated version of the at least one of the one or more machine-learned models and the machine learning library on-device to produce at least one additional inference based at least in part on additional input data (if the scores of the second instance are an improvement over corresponding scores of the first instance of the machine learning model.  In this way, for example, better performing machine learning models (or other prediction models) may quickly and automatically be developed via the service platform's collection of training data (e.g., training data derived from other machine learning models or other training data) – See paragraph [0030] and Fig. 3C).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Zeiler’s teaching into Jacobs’ and Gibson’s inventions because incorporating Zeiler’s teaching would enhance Jacobs and Gibson to enable to replace the first instance of the machine learning model with the second instance of the machine learning model at the service platform as suggested by Zeiler (paragraph [0030]).
Regarding claim 16, recites the same limitations as rejected claim 5 above.

11.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs and Gibson as applied to claim 1 above, and further in view of Szeto et al. (US Pub. No. 2017/0124487 A1 –IDS filed on 11/6/2020 -- herein after Szeto).

Regarding claim 11, the mobile computing device of claim 1, 
Szeto discloses 
wherein the machine intelligence software development kit is configured to implement a set of rules that specify whether inference occurs using the one or more machine-learned models stored in the machine intelligence software development kit (one or more business rules to be observed by the machine learning platform when training the prediction engine – See paragraphs [0227 and 0433]) or occurs using one or more cloud-based versions of the one or more machine-learned models stored in a cloud-based computing system.  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Szeto’s teaching into Jacobs’ and Gibson’s inventions because incorporating Szeto’s teaching would enhance Jacobs and Gibson to enable to specify multiple deployments or historical data depending upon the particular needs of the developer as suggested by Szeto (paragraphs [0081-0082]).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (US Pub. No. 2015/0074027 A1) discloses A deep structured demantic module (DSSM) is described herein which uses a model 
that is discriminatively trained based on click-through data, e.g., such that a 
conditional likelihood of clicked documents, given respective queries, is 
maximized, and a condition likelihood of non-clicked documents, given the 
queries, is reduced – See Abstract and specification for more details.
	Bloom (US Pub. No. 2018/0336463 A1) discloses remote inference using domain-specific techniques for obscuring data for transport, a (learned) machine learning (ML) model, such as a convolutional neural network (CNN) or the like, is split into a plurality of components (e.g., two components) and the components are distributed to multiple computing devices – See paragraph [0022] and specification for more details.
	Geilfuss et al. (US Pub. No. 2018/0160297 A1) discloses an SDK may determine or make its own decisions in response to detection of specified circumstances.  For example, a decision may be based, at least in part, on a machine learning process – See paragraph [0032].
	Brown et al. (US pub. No. 2018/0349109 A1) disclosed the subject technology provides for generating machine learning (ML) model code from a ML document file, the ML document file being in a first data format, the ML document file being converted to 
	Duesterwald et al. (US Pub. No. 2016/0358098 A1) discloses deploy a cognitive engine that utilizes artificial intelligence (AI), machine learning, and/or similar algorithms.  One or more processors obtain and deploy a version of a trained model that includes data that supports cognitive operations of the cognitive engine within a cognitive service – See Abstract and specification for more details.
	El Kaed et al. (US Pub. No. 2021/0149647 A1) discloses FOrTE a cloud based federated query ontology and timeseries engine may be deployed enabling big data queries for business and machine learning applications – See paragraphs [0032-0033].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MONGBAO NGUYEN/           Examiner, Art Unit 2192